UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                              No. 02-50195
                            Summary Calendar




                              SUSAN HOWARD,

                                                 Plaintiff-Appellant,


                                 VERSUS


                  TEXAS DEPARTMENT OF CRIMINAL JUSTICE-
                         INSTITUTIONAL DIVISION,


                                                  Defendant-Appellee.



           Appeal from the United States District Court
                 For the Western District of Texas
                            SA-01-CV-200

                              July 18, 2002


Before DAVIS, BENAVIDES, and CLEMENT Circuit Judges.

PER CURIAM:*

      The judgment of the district court is affirmed essentially for

the reasons assigned in its thorough January 22, 2002 order.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.